                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION


UNITED STATES OF AMERICA                     )
                                             )
        v.                                   )      CR. NO. 2:19-cr-353-ALB
                                             )
LEGESTIN RICHARDS                            )



             GOVERNMENT’S MOTION TO DISMISS DEFENDANT’S MOTION
               TO SUPPRESS AND TO CANCEL EVIDENTIARY HEARING

       The United States of America, by and through Louis V. Franklin, Sr., United States

Attorney for the Middle District of Alabama, and the undersigned Assistant United States

Attorney, hereby files this memorandum in support of the Government’s Motion to Dismiss

Defendant’s Motion to Suppress and to Cancel Evidentiary Hearing.

       Defendant has alleged that the Government improperly obtained a Facebook search warrant

on October 31, 2019. While the Government does not concede that the warrant was improperly

obtained, in an effort to conserve time and resources the Government will concede that it will not

use any of the evidence obtained due to the issuance and execution of any Facebook search warrant

in its case against Defendant at trial. As such, Defendant’s motion to suppress is moot.

       For the foregoing reasons, the Government requests that the Court grant the Government’s

motion to dismiss Defendant’s motion to suppress and that the Court cancel the March 11, 2020

hearing on this issue.
Respectfully submitted this the 6th day of March, 2020.

                                    LOUIS V. FRANKLIN, SR.
                                    UNITED STATES ATTORNEY



                                    /s/ Kevin P. Davidson
                                    KEVIN P. DAVIDSON
                                    Assistant United States Attorney
                                    131 Clayton Street
                                    Montgomery, AL 36104
                                    Phone: 334-223-7280
                                    E-mail: kevin.p.davidson@usdoj.gov




                                        2
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
        v.                                  )       CR. NO. 2:19-cr-353-ALB
                                            )
LEGESTIN RICHARDS                           )


                               CERTIFICATE OF SERVICE
       I hereby certify that on March 6, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.

                                            Respectfully submitted,



                                            /s/ Kevin P. Davidson
                                            KEVIN P. DAVIDSON
                                            Assistant United States Attorney
                                            131 Clayton Street
                                            Montgomery, AL 36104
                                            Phone: 334-223-7280
                                            Fax: 334-223-7135
                                            E-mail: kevin.p.davidson@usdoj.gov




                                                3
